Notice of Allowance
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABLE SUBJECT MATTER
This application is in condition for allowance except for the presence of claims 9–19 directed to an invention non-elected without traverse.  Accordingly, claims 9–19 have been cancelled.
Claims 1–8 and 24–31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Responsive to the last prior art rejection based on Kay and Sheen, the Applicant narrowed the scope of the claimed invention to require the step of “capturing, via a camera of the portable computing device, a user video synchronized with the captured vocal audio.” As previously discussed throughout prosecution, the basic idea of using a portable computing device as a wireless microphone to interface with a primary display device-coupled computing platform was known prior to the invention. However, the prior art does not appear to explicitly disclose the particularly claimed arrangement, whereby the portable computing device is used as both the microphone and as a camera for capturing the user simultaneously in this exact arrangement. 
For this reason, all previous grounds of rejection are hereby withdrawn, and the application is now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142